
	
		III
		111th CONGRESS
		2d Session
		S. RES. 561
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2010
			Mr. Burr (for himself,
			 Mr. Dodd, Mr.
			 Inhofe, and Ms. Collins)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating June 25, 2010, as “National
		  Huntington’s Disease Awareness Day”. 
	
	
		Whereas Huntington’s Disease is a progressive degenerative
			 neurological disease that causes total physical and mental deterioration
			 throughout a 15- to 20-year period;
		Whereas each child of a parent with Huntington’s Disease
			 has a 50-percent chance of inheriting the Huntington’s Disease gene;
		Whereas the onset of Huntington’s Disease typically begins
			 in mid-life, between the ages of 30 and 45, though onset may occur as early as
			 the age of 2;
		Whereas children who develop the juvenile form of
			 Huntington's Disease rarely live to adulthood;
		Whereas, after the onset of Huntington’s Disease, the
			 average lifespan of an individual with Huntington's Disease is 15 to 20 years,
			 and the younger the age of onset, the more rapid the progression of the
			 disease;
		Whereas Huntington’s Disease affects approximately 30,000
			 individuals and 200,000 genetically ‘‘at risk’’ individuals in the United
			 States;
		Whereas, since the discovery of the gene that causes
			 Huntington’s Disease in 1993, the pace of Huntington’s Disease research has
			 accelerated;
		Whereas, although no effective treatment or cure for
			 Huntington's Disease exists as of the date of this resolution, scientists and
			 researchers are hopeful that breakthroughs will be forthcoming;
		Whereas researchers across the United States are
			 conducting important research projects involving Huntington’s Disease;
			 and
		Whereas the Senate is an institution that can raise
			 awareness in the general public and the medical community of Huntington’s
			 Disease: Now, therefore, be it
		
	
		That the Senate—
			(1)designates June
			 25, 2010, as National Huntington's Disease Awareness Day;
			 and
			(2)recognizes that
			 all people of the United States should become more informed about and aware of
			 Huntington’s Disease.
			
